              Case 19-03020      Doc 3   Filed 10/16/19     Entered 10/16/19 12:24:50            Page 1 of 3

                          United States Bankruptcy Court
                                    District of Connecticut
                                                                                             Filed and Entered
                                                                                                 On Docket
                                                                                             October 16, 2019


In re:
         Chesnel Edmond                                                                Case Number: 12−32141 amn
                                          Debtor*                                      Chapter: 13

         Chesnel Edmond
                                         Plaintiff(s)
         v.                                                                            Adversary Proceeding
                                                                                       No.: 19−03020 amn
         KEY BANK, N.A., AS SUCCESSOR BY MERGER TO FIRST NIAGARA
         BANK, N.A.
                                 Defendant(s)


                             SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                                   IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this summons
with the Clerk of the Bankruptcy Court at the address in the lower left corner of this Summons within 30 days after
the issuance of this summons, except that the United States and its offices and agencies shall submit a motion or
answer to the complaint within 35 days.

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

                                                  Reine C Boyer
                                       Law Office of Reine C. Boyer LLC
                                               1000 Lafayette Blvd.
                                                      11th fl
                                               Bridgeport, CT 06604
                                                UNITED STATES
If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

YOU ARE NOTIFIED that a Pretrial Conference of the proceeding commenced by the filing of the complaint will be
held at:
                                    United States Bankruptcy Court
                           157 Church Street, 18th Floor, New Haven, CT 06510
                                                    at
                                    02:00 PM on December 17, 2019
IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY
DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.


Date of Issuance: October 16, 2019


                                                                                            Pietro Cicolini
                                                                                            Clerk of Court

United States Bankruptcy Court                                                 Tel. (203) 773−2009
District of Connecticut                                                        VCIS* (866) 222−8029
157 Church Street, 18th Floor                                                  * Voice Case Information System
New Haven, CT 06510                                                            http://www.ctb.uscourts.gov
Case 19-03020   Doc 3   Filed 10/16/19   Entered 10/16/19 12:24:50   Page 2 of 3
                                                       Form 115 −
        Case 19-03020         Doc 3      Filed 10/16/19       Entered 10/16/19 12:24:50            Page 3 of 3


                              CERTIFICATE OF SERVICE OF PROCESS
                                                                                         Case Number: 19−03020


I,_________________________________________(name), certify that service of this summons and a copy of
the complaint was made _________________________(date) by (check one):

      Mail service: Regular, First Class United States mail, postage fully pre−paid, addressed to:




      Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:




      Residence Service: By leaving the process with the following adult at:




      Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail
      addressed to the following officer of the defendant at:




      Publication: The defendant was served as follows:




      State Law: The defendant was served pursuant to the laws of the State of _______________________, as
      follows:




If service was made by personal service, by residence service, or pursuant to state law, I further certify that I am, and
at all times during the service of process was, not less than 18 years of age and not a party to the matter concerning
which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

____________________          _________________________________________________________________
Date                          Signature
                              _________________________________________________________________
                              Print Name
                              _________________________________________________________________
                              Business Address
                              _________________________________________________________________
                              City/State/Zip
